DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-8 and 22-27 are pending and presented for examination.

Response to Arguments
Applicant’s arguments, see amendment, filed 12/17/2020, with respect to the double patenting rejections and the obviousness rejection of claim 26 have been fully considered and are persuasive.  These rejections of record have been withdrawn. 
Applicant's arguments filed 12/17/2020, with respect to the prior art rejections of claims 1-8, 22-25 and 27 have been fully considered but they are not persuasive. The applicant argues that one would not have combined Mishra and Khwaldia with Kasat in attempting to derive the claimed invention because Kasat teaches poly alpha-1,3-glucan esters and not poly alpha-1,3-glucan. However, the Examiner disagrees and notes both Mishra and Kasat are directed towards either modified or unmodified poly alpha-1,3-glucan polymers while Khwaldia discusses the barrier properties of more broadly polysaccharide coatings (and poly alpha-1,3-glucans are a type of polysaccharide). Therefore, the Examiner maintains it would have been obvious to look towards the three references and that their combination would make obvious applicant’s claims.
The applicant further argues that there is not a reasonable expectation of success. However, the Examiner disagrees and notes that poly alpha-1,3-glucan and esterified poly alpha-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-8, 22-25 and 27 is/are rejected under 35 U.S.C. 103 as being obvious over Mishra et al. (WO 2015/103531) in view of Kasat et al. (WO 2015/094402) and Khwaldia et al. “Biopolymer Coatings on Paper Packaging Materials”.

I.	Regarding claims 1-8, 22-25 and 27, Mishra teaches a non-limited substrate (last paragraph, page 4), coated with a continuous layer of a coating composition in a thickness as claimed, where the composition comprises a polymer consisting of water-insoluble poly(α-(1,3-glucan)) polymer having a degree of polymerization in the range as claimed in claim 23 (see Example 1, page 10) and an additive (2nd full paragraph, page 4).  Mishra further teaches that no starch is present (see throughout).  Mishra teaches a substrate coated with an essentially identical composition to applicant’s claimed composition; therefore, inherently the substrate will resist grease and/or oil (thus any grease and/or oil in contact with the coating will not be in contact with the substrate).  Mishra fails to teach the amount of 1,3-glycosidic linkages and 1,3,6-glycosidic linkages in the range as claimed in claims 1, 2, 5 and 22. Mishra also fails to teach the substrate being paper and grease and/or oil in contact with the layer of coating but not in contact with the substrate.
	First, Kasat teaches the use of poly-glucan polymers having the amount of glycosidic linkages as claimed (see above) prepared in a similar manner (next to last paragraph, page 3) as precursors for films (see above).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a glucan having the claimed amount of glycosidic linkages for Mishra’s generic poly(α-(1,3-glucan)) polymer.  One would have been motivated to make this modification as one could have made this modification with a reasonable expectation of success (particularly as Kasat teaches the formation of similar films) and the predictable result of providing a barrier film.
	Second, Mishra teaches the use of their compositions as coatings for packaging applications (abstract) and Khwaldia teaches that it is desirable to form polysaccharide coatings on paper for packaging that will be in contact with grease or oil (in food products) to provide the paper with grease resistance (see Introduction, pages 82-83 and Polysaccharide-based coatings section, pages 84-85). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide paper as a substrate for Mishra’s glucan polymer for packaging that is then placed in contact with grease and oil, such that the grease and oil from the food contacts the coating but does not come in contact with the paper. One would have been motivated to make this modification as Khwaldia teaches that the use of biodegradable, natural coatings that are renewable on paper are safer for the environment and can reduce the need for importation of petroleum and derivatives (see Khwaldia at Introduction, pages 82-83).

Allowable Subject Matter
2.	Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Mishra2 which taught the combination of polyvinyl alcohol with poly(α-1,3-glucan) polymer has been overcome by applicant’s statement of common ownership. A further search of the prior art failed to teach or suggest the inclusion of polyvinyl alcohol. Therefore, claim 26 would be allowable if rewritten in independent form.

Conclusion
	Claims 1-8 and 22-27 are pending.
	Claim 26 is objected to.
	Claims 1-8, 22-25 and 27 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
March 24, 2021Primary Examiner, Art Unit 1796